Citation Nr: 0028597	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  96-21 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral inguinal hernia disability.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which assigned an original evaluation of 
noncompensable for bilateral inguinal hernia disability, 
effective September 8, 1995.  The case was remanded by the 
Board in November 1999.  While the case was in remand status, 
the evaluation for the bilateral inguinal hernia disability 
was increased to 10 percent, effective September 8, 1995.  
The case was returned to the Board in October 2000.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the original rating issue on 
appeal has been obtained.

2.  There has been no recurrence of the veteran's right 
inguinal hernia since surgery performed in August 1995, and 
the veteran's left inguinal hernia is operable, readily 
reducible and would be well supported by a truss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral inguinal hernia disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7338 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Additionally, the facts 
relevant to this claim have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
bilateral inguinal hernia disability.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

August 1995 hospital records from St. John Medical Center 
reveal that the veteran underwent repair of recurrent right 
inguinal hernia.

On VA examination in October 1997, the veteran complained of 
recurrent bilateral hernia.  Physical examination revealed a 
recurrent left inguinal hernia and a right sided repair.  
There was no abdominal discomfort, food intolerance, nausea, 
vomiting, weight loss, or generalized weakness.  There was 
moderate pain in the inguinal region, which was noted to be a 
neuralgia associated with the repeated hernia repair.  The 
diagnosis was recurrent left inguinal hernia with left-sided 
neuralgias.

The veteran complained on VA examination in July 1998 that 
with severe straining or activity he still had pain in the 
inguinal areas; his pain did not interfere with his 
digestion.  On physical examination, the testicles were 
descended bilaterally.  There was no hernia on the right; 
there was a small, reducible hernia on the left, which was 
well supported by a truss and would be operable.  The 
diagnoses were left inguinal hernia, status post repair of 
the left inguinal hernia in 1990 with subsequent rupture, and 
status post repair of the right inguinal hernia times three.

On VA examination in December 1999, the veteran gave a 
history of bilateral inguinal hernia surgeries.  He said that 
he wore a truss every day, although he did not bring it to 
the examination.  He indicated that he had missed about 20 
days of work per year because of his hernias.  He said that 
he had to stop working as a truck driver because of the 
lifting involved and had become a machinist.  Physical 
examination revealed a 10.5 centimeter (cm) well-healed, 
nontender surgical scar in the right inguinal region and a 9 
cm well-healed surgical scar in the left inguinal region.  
The examiner noted that, when he lightly touched the scar, he 
did not elicit a pain response from the veteran even though 
the veteran said that it was tender with deep palpation.  The 
testicles were descended bilaterally without masses.  There 
was no hernia or tenderness on the right side.  There was a 
small, reducible hernia on the left side, which protruded 
with coughing.  When the veteran coughed with the examiner's 
finger pressed against the left hernia, the veteran 
experienced the most pain.  It was noted that the left hernia 
would be supported by a truss if the veteran was wearing one.  
The examiner felt that the left hernia was operable.  The 
diagnoses were status-post right inguinal herniorrhaphy with 
no residual hernia on the right and no pain in the right 
inguinal region; left inguinal hernia that recurred in spite 
of the herniorrhaphy in 1990, with the pain apparently due to 
the hernia itself although it is small, which would not 
interfere with the veteran's work as a machinist or other 
work that was not exertional; and operable left hernia that 
would be well supported by a truss.

Analysis

The veteran's gastrointestinal claim is an original claim 
that was placed in appellate status by a Notice of 
Disagreement expressing disagreement with an initial rating 
award.  The rule from Francisco v. Brown, 7 Vet.App. 55, 58 
(1994) (Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran is currently assigned a 10 percent evaluation 
under the provisions of Diagnostic Code 7338.  Under this 
code, a 10 percent evaluation is assigned when the inguinal 
hernia is postoperative recurrent, readily reducible and well 
supported by a truss or belt; a 30 percent evaluation is 
warranted for an inguinal hernia that is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.

The medical evidence of record reveals that the veteran's 
right inguinal hernia has not recurred since the August 1995 
surgery.  The VA examinations have disclosed that the hernia 
on the left is small and reducible, would be well supported 
by a truss and is operable.  There is no contrary medical 
evidence of record.  In essence the medical evidence shows 
that the veteran's bilateral hernia disability meets, but 
does not exceed, the criteria for the currently assigned 10 
percent evaluation.  Accordingly, a schedular evaluation in 
excess of 10 percent is not warranted.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record does not show that the veteran has 
required frequent hospitalizations for his bilateral inguinal 
hernia disability.  Although the veteran has said that he has 
had to take days off from work due to his bilateral inguinal 
hernia disability, the Board notes that no recent right 
hernia has been found and the left hernia is noted to be 
small and well supported by a truss.  Although the VA 
examiner indicated in December 1999 that the veteran's 
bilateral inguinal hernia disability would be a problem if 
the veteran did exertional work, the currently assigned 
evaluation of 10 percent contemplates some industrial 
impairment.  The medical evidence shows that the 
manifestations of the disability are those contemplated by 
the assigned rating.  In essence, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the assigned rating.  Therefore, the Board has determined 
that referral of the case for extra-schedular consideration 
is not in order.

ORDER

A rating in excess of 10 percent for bilateral inguinal 
hernia disability is denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 

